Citation Nr: 0709909	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  04-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1965 to December 1967.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision by the St. Petersburg Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for PTSD and assigned a 30 percent 
evaluation effective November 25, 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
A medical report received in October 2004 from Dr. R. R. 
specifically noted that the veteran was recently hospitalized 
for a panic attack.  Treating hospital records have not been 
associated with the claims file and as they may have some 
bearing on the veteran's claim, they should be secured.   
Also, as the nature of the medical disorder at issue suggests 
that the veteran may be receiving ongoing treatment and/or 
evaluations, reports of such treatment may include 
information pertinent to the claims.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair. Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent VA examination assessing the service-
connected PTSD is from June 2003.  Subsequent medical records 
suggest that his PTSD has increased in severity since that 
examination.  The subsequent records provided a Global 
Assessment of Functioning (GAF) score, but did not adequately 
report the veteran's symptomatology.  Hence, further 
development of medical evidence is necessary.  VA regulations 
provide that individuals for whom reexaminations have been 
authorized and scheduled are required to report for such 
examinations. 38 C.F.R. §§ 3.326(a), 3.327(a).  It is also 
noteworthy that as this appeal is from the initial rating 
assigned with the grant of service connection, the entire 
period of time from the effective date of grant of service 
connection to the present is for consideration, and that 
"staged" ratings may be assigned for separate periods of 
time, based on facts found.  

It should be ensured that the appellant has been provided 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date for the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
since June 2003 (the date of the most 
recent VA examination) to the present.  
The RO/AMC should then obtain complete 
records of such treatment from all sources 
identified, specifically including, but 
not limited to, 2004 hospitalization 
records for a panic attack.  

3.  The RO/AMC should arrange for a social 
and industrial survey to ascertain the 
effect the veteran's PTSD has on his daily 
functioning.  The RO/AMC should then 
arrange for the veteran to be afforded a 
VA psychiatric examination to ascertain 
the current severity of his PTSD.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  All findings must be 
reported in detail.  The examiner must be 
furnished a copy of the current criteria 
for rating PTSD, and must comment as to 
the presence or absence of each symptom 
and finding required under the criteria 
for 70 and 100 percent ratings, and the 
frequency and severity of each symptom and 
finding noted.  The psychiatrist should 
comment on the effect the PTSD has on the 
veteran's ability to participate in 
regular employment.  The examiner should 
explain the rationale for all opinions 
given.

4.  The RO/AMC should then re-adjudicate 
the claim.  If the claim remains denied, 
the RO/AMC should issue an appropriate 
SSOC and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



